DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/8/2021, in reply to the Office Action mailed 7/8/2021, is acknowledged and has been entered.  Claims 1-19 and 26 have been cancelled.  Claims 20-25 have been amended.  Claims 27-39 are newly added.  Claims 20-25 and 27-39 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn.  The previous rejections have been modified to address claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 20-23, 27-34, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2016023963, English language translation).
The instant claims are directed to a method of differentiating the different types of liver tumors comprising administering a contrast agent to a subject, obtaining MRI by continuously imaging the liver tissue of the subject over time, extracting a temporal change pattern of MRI of the liver tissue, wherein the contrast agent is a liver-specific MRI contrast agent comprising manganese silicate nanoparticles capable of releasing manganese ions under acidic conditions, wherein the manganese ions are specifically accumulated in a liver tissue to produce a specifically distinguishable serial contrast enhancement change in liver MRI.
Lee discloses doping manganese ions into amorphous silica (SiO2) nanoparticles, which are pH-responsive materials that release manganese ions (Mn2 +) under acidic conditions. And by confirming that it is possible to obtain MR images that cause time-sequential signal augmentation in lesion tissues, thereby increasing their contrast ratio and improving lesion visualization in liver MR images. In addition, the present inventors have developed a method for producing the manganese ions doped silica nanoparticles that can be used as MRI contrast agent (page 2).
The manganese ions in the manganese ions doped silica (Mn-SiO2) nanoparticles used in the present invention is 0.5-20% by weight based on the total weight of the Mn-SiO2 nanoparticles It is included, more preferably 1-10% by weight, even more preferably 1.5-6% by weight. When Mn-SiO2 nanoparticles contain manganese ions in the above amount, the contrast enhancement effect as MRI contrast agent is improved (page 4).

For in vivo experiments, an orthotopic xenograft model of human HCC was constructed by inoculating HepG2 cells (1 × 10 6) between nude mice. The cells were grown for 4-6 weeks until the tumors reached the appropriate size. Mn-SiO2 nanoparticles were intravenously injected (3 mg Mn / mouse body weight in kg) through the tail vein of the HCC xenograft model, and T1- and T2-weighted liver MR images were collected continuously.
Prior to injection of the contrast agent, T1-weighted MR images of both liver parenchyma and HCC tissue showed nonspecific iso signal intensities that were difficult to distinguish from each other (FIG. 6). Ml-SiO2 nanoparticles injected 0.5-h after Mn-SiO2 nanoparticle injection into the mouse model showed that the parenchymal tissue showed only a little high signal intensity. However, subsequent T1-weighted MR images at later times showed slow but obvious signal enhancement in the parenchymal tissue, which would have been caused by the progressive release of T1-contrast Mn2+ ions from inactive Mn-SiO2 nanoparticles. Maximum signal enhancement in the parenchyma was observed in the images 6-h after injection. On the other hand, compared with the parenchyma, HCC tissues showed substantially different contrast enhancement 
Regarding the limitation of differentiating the different types of liver tumors, it is respectfully submitted that HCC is differentiated, for example “compared with the parenchyma, HCC tissues showed substantially different contrast enhancement behavior in the course of the Mn-SiO2 enhanced MR imaging”. 

Claim(s) 20-23, 27-34, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (J. Am. Chem. Soc., 2016, 138, p. 9881-9894).
The instant claims are directed to a method of differentiating the different types of liver tumors comprising administering a contrast agent to a subject, obtaining MRI by continuously imaging the liver tissue of the subject over time, extracting a temporal change pattern of MRI of the liver tissue, wherein the contrast agent is a liver-specific MRI contrast agent comprising manganese silicate nanoparticles capable of releasing manganese ions under acidic conditions, wherein the manganese ions are specifically accumulated in a liver tissue to produce a specifically distinguishable serial contrast enhancement change in liver MRI.
Yu discloses that “manganese extraction” sensitive to tumor microenvironment was enabled in manganese-doped hollow mesoporous silica nanoparticles (designated as Mn-HMSNs) to fast promote the disintegration and biodegradation of Mn-HMSNs, 
“Manganese extraction” refers to the breaking-up and subsequent releasing of Mn ions from the framework of Mn-doped HMSNs under either mild acidic or reducing microenvironment (page 9882).  See also scheme 1 showing Mn2+ release in acidic conditions.
Figure 8 shows the MRI-signal intensity over 60 minutes of in vivo T1-weighted MR imaging of tumor-bearing mice after intravenous administration of PEG/Mn-HMSNs and the quantitative signal intensities of liver and tumor.  Tumor was grown from Hep G2 xenograft (human liver cancer cell line), see page 9884, Figure 4 and 1.  Accordingly, the nanoparticles are considered to be liver specific, as imaging of liver and liver tumor cells by in vivo T1-weighted MRI were observed.
Regarding the limitation of differentiating the different types of liver tumors, it is respectfully submitted that liver tumor grown from human liver cancer cell line is differentiated, for example quantitative signal intensities of liver and tumor were determined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-25, 27-34, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of Dromain (Am. J. Roentgenology, 2003, 180, p. 121-8) and Sahani (AJR, 2005, 185, p. 239-246).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2 +) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claims 24 and 25, Lee does not specifically teach that tumor cells in liver are small intestine neuroendocrine carcinoma or colon adenocarcinoma metastases. 
Dromain teaches MR imaging of heptatic metastases caused by neuroendocrine tumors. Neuroendocrine tumors are rare malignancies that arise from the Kulchitsky's 
Sahani teaches detection of liver metastases from adenocarcinoma of the colon and pancreas: comparison of mangafodipir trisodium–enhanced liver MRI and Whole-Body FDG PET.  The liver is the most common site of distant metastases in gastrointestinal cancer.  Accurate and early detection of liver metastases is paramount, especially in colorectal cancer, because of improved 5-year survival rates after hepatic metastasectomy compared with nonsurgical therapy.
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform MRI characterization of diagnosing diseases or disorders with abnormalities in the liver (tumor cells) using Mn doped silica nanoparticles, wherein tumor cells in the liver include metastases when the teaching of Lee is taken in view of Dromain and Sahani.  One would have been motivated to do so, with a reasonable expectation of success, because Dromain and Sahani teaches nonendocrine metastatic carcinomas/colon adenocarcinoma to metastasize to liver, among other locations, and .

Claims 20-23, 27-34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of Lee et al. (Biomaterials, 2012, 33(13), p. 3560-7).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2+) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claim 37, Lee does not specifically teach that the nanoparticles comprise a shell of manganese oxide and a silica coating. 
Lee teaches that MnO nanoparticles have been tested to engineer a delayed increase in MRI T1 relaxivity caused by cellular uptake via endocytosis into acidic compartments. Various coatings on core shell structured MnO nanoparticles were tested for those that had the lowest T1 relaxivity at pH 7.4, a pH where MnO does not dissolve into Mn2+ ions. The rate of dissolution and release of Mn2+ of the different coated MnO particles as well as changes in T1 relaxivity were measured at pH 5, a pH routinely obtained in the endosomal-lysosomal pathway. Of a number of coatings, silica 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide MnO/silica coare shell as functionally equivalent nanoparticles as Mn-doped silica nanoparticles to image liver tumor when the teaching of Lee is taken in view of Lee.  One would have been motivated to do so with a reasonable expectation of success because each of the nanoparticles in Lee and Lee are taken up by Kupfer cells and release Mn2+ in acidic environment.  Liver tumor has differential pH from normal tissue, as taught by Lee, such that preferential uptake of Mn-SiO2 nanoparticles by Kupffer cells, which are located only in the parenchyma of normal liver and activate the MR imaging effect in an acidic endosomal environment. Mn-SiO2 nanoparticles did not affect the HCC tissue during the same period may be due to the lack of Cooper cells in the tissue.

Claims 20-23, 26, 27-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of Lanza (J. Nucl. Cardiol., 2004, p. 733-43).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2+) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claim 35, Lee does not specifically teach that the nanoparticles comprise a shell of manganese oxide and a silica coating. 
Lanza teaches that MR nanoparticulate agents afford the opportunity not only for targeted diagnostic studies but also for image-monitored site-specific therapeutic delivery, much like the “magic bullet” envisioned by Paul Erhlich 100 years ago. Combining high-resolution MR molecular imaging with drug delivery will facilitate verification and quantification of treatment (ie, rational targeted therapy) and will offer new clinical approaches to many diseases (abstract).  Importantly, targeted paramagnetic nanoparticles can serve as a unique platform to diagnose, treat, and monitor therapy in early disease (page 740).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the contrast agents to perform imaging of tumor therapy when the teaching of Lee is taken in view of Lanza.  Each of Lee and Lanza are directed to nanoparticles for use in magnetic resonance imaging.  One would have been motivated to image therapy progress upon treatment of liver tumor, with a reasonable expectation .

	Response to arguments
	Applicant argues that Lee 1 merely discloses diagnosing abnormalities in the liver or spleen but fails to teach or suggest the instantly claimed method of differentiating the types of liver tumors; and that the abstract of Lee2 merely states that the delaying the release of MRI contrast until endocytosis into low pH compartments activate MRI contrast and may have benefits for targeting MRI contrast to specific cells and surface receptors that are known to be recycled by endocytosis. Similarly, Yu et al. states that biodegradable transition-metal Mn-doped hollow MSNs has been developed as a novel theranostic platform for tumor microenvironment-sensitive biodegradation and theranostics of cancer. Applicant asserts that these references are also completely silent on the instantly claimed method of differentiating the types of liver tumors.  In the instantly claimed invention, the analysis of the change pattern of MRI contrast enhancement over time obtained using designed MRI contrast agents can not only differentiate tumors from the normal liver tissues, but also characterize and discriminate the tumor types and origins in body. In Example 4 (Characterization of the Tissue Properties of Liver Tumor after the Contrast Enhancement by HMS in T1-Weighted Image (Distinguishable Diagnosis Effect Depending on the Vascularity, Cell Density, Mitochondria Activity and Hepatocellular Affinity)) of the instant specification, based on the results in Example 3, three kinds of liver tumors models prepared in Example 1-4 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Lee and Sahani meet the instantly claimed steps of administering the claimed contrast agent and obtaining MRI over time, which results in distinguishing HCC or tumor from Hep G2 xenograft.

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618